SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 18, 2013 IF BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35226 45-1834449 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 201 East Cherry Street, Watseka, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(815) 432-2476 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Securities Holders The Annual Meeting of Stockholders of IF Bancorp, Inc. (the “Company”) was held on November 18, 2013.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the proxy statement filed with the Securities and Exchange Commission on October 15, 2013 (the “Proxy Statement”).Of the 4,570,192 shares outstanding and entitled to vote, 4,192,302 shares were present at the meeting in person or by proxy.The final results of the stockholder vote are as follows: 1. The election of two directors of the Company, to serve for three-year terms and until their successors are elected and qualified. For Withhold Broker Non-Votes Frank J. Simutis Dr. Rodney E. Yergler 2. The ratification of the appointment of BKD, LLP as the independent registered public accounting firm for the fiscal year ending June 30, 2014. Shares Voted For Shares Voted Against Abstentions Broker Non-votes 0 3. The approval of an advisory (non-binding) resolution to approve the Company’s executive compensation as described in the Proxy Statement. Shares Voted For Shares Voted Against Abstentions Broker Non-votes 4. An advisory (non-binding) proposal with respect to the frequency that stockholders will vote on the Company’s executive compensation. 1 Year 2 Years 3 Years Abstentions Broker Non-Votes In light of the results of such shareholder vote, on November 18, 2013 the Company determined to hold an advisory shareholder Say-On-Pay vote on an annual basis. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. IF BANCORP, INC. DATE: November 20, 2013 By: /s/ Alan D. Martin Alan D. Martin President and Chief Executive Officer
